DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner acknowledges the amendments of claims 22, & 24 – 25, the cancellation of claims 1 – 10, 17 – 21, & 23, and the addition of new claims 26 – 37. Claims 11 – 16, 22, 24 – 37 are examined herein.

Specification
The disclosure is objected to because of the following informalities: 
The following amendment should be made in paragraph [0052]: “…using a column [a] of chilled air.”  
Appropriate correction is required.

Claim Objections
Claim 35 is objected to because of the following informalities:  
With regard to claim 35, the following amendment should be made: “…using a column [a] of chilled air.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 34, Applicant claims “wherein the stretching the extruded sheet is carried out at a stretch temperature of a lower than 300°F in both the machine direction and cross machine direction.” It is unclear where Applicant sees support for this limitation in their specification.
Paragraph [0076] of the specification teaches the method of measuring the tensile strength included measurements of stretching the extruded sheet at temperatures of 280°F, 290°F, & 300°F for working example 18 (polymer resin of 
At most, Applicant’s specification teaches an optimal MD stretch temperature of 295.6°F and an optimal TD stretch temperature of 299.7°F (see working example 18 of Table 3) for Example 3, which has an MFR of 2 K(s), a critical frequency onset of shearing of, 0.69 1/K (s-1), a XS of 2.5%, and a % mmmm of 96.3. Applicant does not provide adequate support that the biaxially extruded sheet of claim 33 was achieved for the entire claimed range of less than 300°F. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the thermoforming" in the extruded sheet of claim 35.  There is insufficient antecedent basis for this limitation in the claim. Claim 35 is dependent on claim 29, which is dependent on claim 11. None of these claims mention 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11 – 18, 20 – 22, 24 – 25, 26 – 30, & 32 – 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meesters et al. (WO 2004/013193 A2).
With regard to claim 11, Meesters et al. teach a film/sheet (pg. 8) obtained using well-known processes for polyolefin films/sheets (pg. 9), such as extrusion (pg. 14). The film/sheet comprises a polypropylene homopolymer resin having the same molecular weight values Mw/Mn, Mz/Mw, and Mz/Mn as Applicant’s polypropylene homopolymer, having the same xylene soluble and insoluble content, and formed using a Ziegler Natta catalyst.  Meesters et al. teach a MFR 0.1 – 50 g/10 min, more preferably 1 to 30 g/10 min (pg. 2), measured according to ISO 1133 (230°C, 2.16 kg) (pg. 11), which overlaps with Applicant’s claimed range of greater than 0.4 g/10 minutes.  Therefore, the teachings of Meesters would encompass resins that have the same properties, such as a critical frequency for onset of shear-thinning, 1/K, less than 1.2 s-1, where K is a Cross model constant.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
 With regarding to Applicant’s claim limitations of forming temperature and thermoforming, claim 11 defines the product by how the product was made.  Thus, claim 11 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having formed into a sheet.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With respect to claims 12 – 15, Meesters et al. do not teach the width or thickness of the films.
However, absent a showing of criticality with respect to width and thickness, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04 IV).
Additionally, as discussed above, the teachings of Meesters et al. encompass the same homopolymer polypropylene resin.  Therefore, a sheet formed of the same thickness and width would inherently have the same sag of less than 0.43 inches per unit area when supported only at the edges of the sheet after heating during the forming process.
With regard to claim 16, with regarding to Applicant’s claim limitations of forming temperature and thermoforming, claim 16 defines the product by how the product was made.  Thus, claim 16 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited 
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 17, Meesters et al. teach articles, such as films/sheets (pg. 8).
With regard to claim 18, Meesters et al. teach calculated Mz/Mn values of at least 30 when based on the disclosed values of Mw/Mn and Mz/Mw (pg. 2 & Table 2).
With regard to claim 20, Meesters et al. teach calculated Mz/Mn values of at least 30 when based on the disclosed values of Mw/Mn and Mz/Mw (pg. 2 & Table 2).
With regard to claim 21, Meesters et al. teach the propylene polymer is produced using a Ziegler Natta catalyst (pg. 2).
claim 22, Meesters et al. teach a MFR 0.1 – 50 g/10 min, more preferably 1 to 30 g/10 min (pg. 2), measured according to ISO 1133 (230°C, 2.16 kg) (pg. 11). 
With regard to claim 24, as discussed above for claim 1, Meesters et al. teach propylene homopolymer resin comprising xylene soluble content of less than 2.5%, which overlaps with Applicant’s claimed range of greater than 2 to 3.2%. It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
With regard to claim 25, Meesters et al. teach a MFR 0.1 – 50 g/10 min, more preferably 1 to 30 g/10 min (pg. 2), measured according to ISO 1133 (230°C, 2.16 kg) (pg. 11).
As discussed above for claims 4 & 10, the melt strength would be inherent to the composition and melt flow rate taught by the prior art. Therefore, Applicant’s claimed ratio of melt strength/melt flow rate of 5.2 to 123 cN.min/g would also be inherent to the polypropylene resin taught by the prior art.
With regard to claim 26, Meesters et al. teach propylene homopolymer resin comprising xylene soluble content of less than 2.5%, which overlaps with Applicant’s claimed range of 2.2% to 3.2%. It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
With regard to claim 27, as discussed above, the teachings of Meesters would encompass resins that have the same properties, such as a critical frequency for onset of shear-thinning, 1/K, less than 1.0 s-1, where K is a Cross model constant.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
With regard to claim 28, the sheet is a biaxially oriented polypropylene (BOPP) sheet (pg. 8).
With regard to claim 29, the sheet is prepared by the process of extruding the propylene polymer resin (pg. 14) with other components (see claim 31 below).
claim 31, wherein the other components comprise additives, such as stabilizers and pigments (pg. 8).
With regard to claim 32, the sheet is a biaxially oriented (stretched) polypropylene (BOPP) sheet (pgs. 8 & 14).
With regard to claim 33, the extruded sheet is a biaxially oriented polypropylene (BOPP) sheet in both the machine direction and the transverse (cross) machine direction (pgs. 8 & 14). 
With regard to claim 34, Meesters et al. teach examples are stretched at temperatures from 140°C up to 155°C (284°F to 311°F) (pg. 13), which overlaps with Applicant’s claimed range of lower than 300°F. As discussed above for claim 28, the film/sheets are biaxially stretched.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 36 – 37, an article (e.g. cups, containers – see specification, paragraph [0053]) thermoformed from the extruded sheet is a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the current case, the extruded sheet taught by Meesters et al. is of similar composition as Applicant’s propylene resin film/sheet, and as such, capable of .

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meesters et al., as applied to claim 11 above, in view of Doufas (US 2012/0288656 A1).
Blackmon et al. & Meesters et al. fail to teach the propylene polymer is blended with a copolymer of polypropylene and ethylene or other alpha-olefin.
Doufas et al. teach a propylene homopolymer resin (paragraphs [0064] & [0066]) composition having a xylene soluble content of greater than 2%, a degree of isotacticity (pentad content) of a xylene insoluble from greater than 93.5% (paragraphs [0038], [0044], & [0076] – [0077]),  which may be blended with an ethylene-propylene copolymer (paragraph [0087]) for having advantageous properties, such as long term creep resistance and outstanding cold temperature impact strength (paragraph [0070]) for forming films (paragraph [0095]).
Therefore, based on the teachings of Doufas et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to blend the polypropylene homopolymer resin taught by Blackmon et al. or Meesters et al. with an ethylene-propylene copolymer in order to achieve a film which has long term creep resistance and outstanding cold temperature impact strength.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meesters et al., as applied to claim 11 above, in view of Wolfschwenger et al. (U.S. Patent No. 7,473,463 B2), as evidenced by FlexPac.com (https://www.flexp.com/cast-and-blown/).
Meesters et al. teach a film/sheet (pg. 8) obtained using well-known processes for polyolefin films/sheets (pg. 9), such as extrusion (pg. 14), but does not teach the extruded sheet is a blown film, wherein the stretching the extruded sheet is carried out while expanding vertically using a column of chilled air.
Wolfschwenger et al. teach polypropylene blown films are characterized by excellent optical and mechanical properties (abstract), such as good stiffness and drawability (Col. 1, Lines 45 – 49). The polypropylene blow films contain propylene homopolymer and other components, such as ethylene and/or another alpha-olefin (Col. 1, Lines 38 – 45). The blown film is formed using conventional blow extrusion methods, such as air cooling (Col. 1, Lines 45 – 49).
As evidenced by FlexPac.com, a blown stretch film is defined the method of manufacturing, specifically by blowing heated resin out vertically into a bubble. The bubble is then transformed into rolls which it is cooled by the surrounding air.
Therefore, based on the teachings of Wolfschwenger et al., it would have been obvious to one of ordinary skill in the art to form the extruded propylene film/sheet taught by Meesters et al. as a blown film for achieving an extruded film/sheet having good stiffness and drawability.

Response to Arguments
Applicant argues, “…the mesopentad content (mmmm) in the xylene insoluble portion of Blackmon’s polypropylene resin cited by the examiner (94.2%) falls outside outside the claimed range of greater than 96.0%. See Blackmon, ¶ [0048]). Thus, the polypropylene resin in Blackmon’s sheet is structurally different than the propylene polymer resin in the claimed extruded sheet” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant’s arguments with respect to Blackmon et al. have been fully considered and are persuasive.  The rejection of claims 1 – 2, 4, 6 – 8, 10 – 18, 20 – 22, & 24 – 25 over Blackmon et al. has been withdrawn. 

Applicant argues, “The sole independent claim currently pending is claim 11, which recites, among other things, a specific combination of structural features: i) a mesopentad content (mmmm) in the xylene-insoluble (XI) fraction greater than 96.0%, and ii) a xylene soluble content (XS) content greater than 2%, measured according to ASTM D5492…
“Regarding Meesters, the examiner states that Meesters teaches a propylene homopolymer resin comprising a XS content of less than 2.5% which overlaps Applicant’s claimed range of greater than 2%; and a mmmm in XI fraction of greater than 97%. See the Office Action, page 8. 
“However, there are no embodiments in Meesters that disclose a polypropylene resin sheet containing a specific combination of i) a high mmmm in the XI fraction of greater than 96.0%, and, at the same time, a moderately high XS content greater than 2%.
outside the claimed XS content range of greater than 2%. See Table 2 in Meesters” (Remarks, 7). 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant has assumed, without providing any evidence of such assumption, that the structural features mesopentad content (five successive methyl groups located on the same side of the plane of the carbon-carbon chain in a propylene polymer molecular, abbreviated as “mmmm”) in the xylene-insoluble (XI) fraction and the xylene soluble content are interdependent on one another. In other words, Applicant appears to be assuming without evidence that adjusting the content of the successive methyl groups in the insoluble fraction would directly effect the measured content of the soluble portion. Therefore, considering there is no evidence of interdependency of these two structural features, the rejection of claim 11 under 35 U.S.C. §103 for obviousness, is reasonable.
Second, MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

	Third, if as Applicant argues, the standard for adequate support should be based on the teachings of a single embodiment alone rather than the broader teachings of the reference, then the same standard would also be applied to Applicant’s specification for determination of new matter under 35 U.S.C. §112(a). Applicant’s specification does not full ranges of Applicant’s claimed % mmmm, XI and % XS values. Applicant’s Table 1 (pg. 18 of the specification) shows embodiments in which the wt.% XS is 2.2 – 2.5 and the % mmmm, XI is 96.2 – 96.8%. Based on Applicant’s own argument, Applicant’s %XS content greater than 2.5%, % mmmm, XI of greater than 96.8, MFR of greater than 4.8 g/10 min of claims 11 & 22, as well as % XS of greater than 2.5% to 3.2% of claims 24 & 26 should all be considered new matter.

Applicant argues, “On the other hand, the claimed invention is counterintuitive to the teachings of the prior art, including Meesters. As indicated in the specification, ‘[t]ypically, propylene polymers with high isotacticity exhibit very low concentrations of xylene-solubles.’ See [0067] of the specification (emphasis added). State differently, conventional wisdom teaches that when a propylene polymer has a high isotacticity (i.e., a high XI content), it would typically have very low XS content. One skilled in the art would have expected that when the XI fraction is high, the XS content would be less than 2%...” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s claims high isotacitity and low XS values, which Applicant has pointed out to be typical in the prior art. Applicant’s reference to paragraph [0067] of the specification is merely a vague statement and not proof of any inherent correlation.
Second, Applicant argument appears to imply high isotacticity is equivalent to XI content. This is incorrect. Applicant’s claimed high isotacticity, unlike the claimed XS fraction, is not calculated based on the percentage of the entire propylene resin, but and semi-crystalline (syndiotactic) polymers, while the xylene soluble fraction contains only non-crystalline polymers. In other words, Applicant’s specification fails to teach any correlation between the % of isotactic content (crystalline mesopentad content) within the crystalline/semi-crystalline insoluble fraction (not based on the total amount of propylene resin) and the amount of soluble fraction (non-crystalline fraction) based on the total propylene polymer resin. 
Therefore, contrary to Applicant’s assertion, the claimed high isotacticity is not suggestive of a high XI content because the isotaciticity calculation is based on the amount of isotactic compared to other forms of (semi)crystalline fractions in the insoluble fraction alone. In theory, one can have 100% isotacticity and 0% syndiotacticity within the insoluble fraction and a high soluble fraction if the total amount of insoluble fraction within the propylene resin is low.

Applicant argues, “Applicant, on the other hand, has demonstrated that propylene-polymer-containing extruded sheet can have both high isotacticity and a moderately high XS content. These results are illustrated in Table 1 of the specification” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Applicant has shown no evidence to separate and distinct structural features of % mmmm, XI and % XS. Therefore, Applicant’s data is insufficient for demonstrating unexpected results.

Applicant argues, “The claimed combination of having a high XI (high crystallinity) while having a moderately high XS content introduces unexpected benefits, in the form of improved processing conditions, to the production process of the extruded sheet.” (Remarks, Pg. 8).
Applicant argues, “The claimed extruded sheet employing the inventive propylene polymer resin, however, brings the advantages of better processing conditions (lower stretching temperature and lower stretching forces) to the extruded sheet. These unexpected benefits are illustrated in Table 3 of the specification” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed above, Applicant does not claim or show data for XI values or high crystallinity of the film. Applicant claims a high % meso pentad content (high crystallinity) within the XI fraction, which is not the same as the XI fraction content of the total propylene resin. 
Second, Applicant has not provided a sufficient amount of data correlating their working and comparative examples with said processing conditions to suggest unexpected results. One working example and one comparative example is insufficient for demonstrating unexpected results. Applicant is encouraged to contact the Examiner 
Third, like Applicant’s specification, Meesters et al. explicitly teach the sheets of propylene homopolymer resin has improved stretchability (pg. 9). Therefore, an improvement of stretchability, as asserted by Applicant, would be expected based on the teachings of Meesters et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781